     Case 4:18-cr-00223-RCC-DTF Document 353 Filed 10/18/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8    United States of America,                         CR 18-223-TUC-RCC (DTF)
 9                    Plaintiff,                        ORDER
10            vs.
11    Scott Daniel Warren,
12                    Defendant.
13
14           The Court took certain Motions Under Advisement after hearing from the
15    attorneys and now rules as follows:
16           The Motion in Limine to Preclude Evidence of the Conspiracy (Doc. 315) is
17    GRANTED in part and DENIED in part. The telling of the journey from Mexico to the
18    United States is no longer relevant, however, what the migrants actually said to the
19    defendant is relevant and that can come in. The Court will also allow the playing of the
20    video at the gas station since the extent of the migrants’ injury is still an issue in the case.
21           The Motion in Limine regarding Evidence of Possible Bias or Prejudice Affecting
22    Government Witnesses (Doc. 320) was also taken under advisement. The Court rules that
23    the defense will be able to inquire as to the possible bias or prejudice of the government
24    witnesses. However, the document that was released by No More Deaths itself will not
25    come into evidence and will not go to the jury.
26           The Motion in Limine regarding Informed Consent Hypotheticals (Doc. 323) is
27    GRANTED.
28
     Case 4:18-cr-00223-RCC-DTF Document 353 Filed 10/18/19 Page 2 of 2




 1           The Motion in Limine regarding Exercising the Defendant’s Constitutional Rights
 2    (Doc. 324) is DENIED.
 3           The Motion in Limine to Preclude Testimony Regarding an Advice of Counsel
 4    Defense (Doc. 327) is DENIED.
 5           The Motion for Reconsideration of Prior Ruling Regarding Use of Defendant’s
 6    Prior Testimony for Impeachment (Doc. 328) is DENIED.
 7           The Motion to Appoint Counsel for Susanna Brown (Doc. 336) is GRANTED.
 8    The Federal Public Defenders Office is ORDERED to appoint counsel for the witness,
 9    Susanna Brown.
10           The Motion in Limine to Allow Use of Prior Testimony (Doc. 340) is GRANTED.
11    The Court finds that unusual circumstances exist to the extent that allowing this
12    testimony for its limited purpose in this trial is admissible.
13           The Motion to Compel Disclosure of Witness Statements Pursuant to Rule 26.2
14    (Doc. 345) is found to be MOOT as the parties have so informed the Court.
15
16                  Dated this 18th day of October, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
